internal_revenue_service number release date index number ------------------------ ------------------------------------------------------ ----------------------------------- ---------------------------------- ------------------------------------------------ ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ----------------- ----------------------------------------------------- telephone number --------------------- refer reply to cc fip b01 plr-136969-14 date august legend taxpayer state a area a county a date a b c dear ------------- -------------------------------------- --------------------------- ------------- ----------------------------------- ------------------------------ -------------------------- ----- ----- --- this responds to a letter dated date and subsequent correspondence submitted on behalf of taxpayer taxpayer requests rulings that the rental income from the boat slips and storage spaces at marina as defined below constitutes rents_from_real_property within the meaning of sec_856 of the internal_revenue_code code and the income from the services provided at marina is not impermissible_tenant_service_income and therefore will not cause any portion of the rents received by taxpayer from tenants of the marina to fail to qualify as rents_from_real_property under sec_856 plr-136969-14 facts taxpayer is a state a limited_liability_company that has elected to be treated as a real_estate_investment_trust reit for federal_income_tax purposes beginning with its initial taxable_year ended date taxpayer owns through various wholly owned subsidiary entities and partnership joint ventures a portfolio of real_estate_assets consisting of office retail hotel industrial and apartment properties taxpayer indirectly owns substantially_all of the interests in a limited_liability_company that is classified as a partnership for federal_income_tax purposes partnership which in turn owns a single member limited_liability_company that is classified as a disregarded_entity for federal_income_tax purposes de which in turn owns an interest in a property consisting of a ground lease an apartment building and a marina in area a taxpayer acting through partnership and de leases the land and adjacent water space of the property in area a from county a under a long-term ground lease the ground lease makes no distinction between parcels of water space and parcels of dry land with respect to the property taxpayer acting through partnership and de has demolished the existing apartment building substantially developed a new approximately a-unit apartment community apartments and redeveloped the marina to contain approximately b boat slips as redeveloped marina apartments and marina will be held for lease to tenants and for long-term investment by taxpayer through partnership and de by law marina is required to make boat slips available for lease to the public without discriminating in favor of residents of apartments taxpayer expects that the overwhelming majority of tenants at marina will not reside in apartments marina includes c floating piers that extend from the seawall into the water with individual boat slips arrayed alongside each pier each individual boat slip is a space on the water to moor a watercraft the boat slips will be demarcated either by floating fingers attached to the piers or by an end tie at the end of each pier the piers will be kept in place by pylons taxpayer will make dock carts available for marina tenants to move items around the piers and from their cars to the piers and their boats the dock carts will be self-service items and taxpayer will not charge for their use marina will also have ice machines and bike racks available for use by tenants taxpayer intends to treat the dock carts ice machines bike racks piers and fingers but not the pylons and boat slips as personal_property for purposes of the reit gross_income and asset tests of sec_856 and and sec_856 respectively taxpayer represents that the pylons are inherently permanent structures within the meaning of sec_1_856-10 of the income_tax regulations and thus real_property additionally the boat slips are water space superjacent to land and thus land within the meaning of sec_1_856-10 plr-136969-14 marina will include restrooms and showers together the shower facilities the shower facilities will be located in a permanently affixed building on the shore and will be available to all marina tenants without an additional fee the shower facilities will be unattended and will not provide towel service each boat slip will be leased to a tenant pursuant to a wharfage contract wharfage contract marina will also have storage in slips on the water for a limited number of dinghies and jet skis and will lease such a slip to a tenant pursuant to a wharfage contract under the terms of a wharfage contract a tenant will be assigned a specific slip for the purpose of mooring a specifically identified boat taxpayer will have the right to reassign a tenant to another slip either permanently or as needed in the case of emergency or operational necessity wharfage contracts are entered into on a month-to-month basis with the minimum term of a wharfage contract being one month taxpayer will have the right to temporarily assign another boat to a tenant's slip during periods when the tenant's boat is absent during such periods the tenant will remain obligated to pay slip fees as described below the wharfage contract authorizes certain persons to board a tenant's boat to relocate it in the case of emergency or operational necessity the rental charge or slip fee under a wharfage contract will be a fixed monthly amount based on the length of the slip the tenant will also pay a security deposit generally equal to one month's slip fee the tenant will be required to maintain liability and property insurance for the boat moored in the slip a wharfage contract cannot be assigned or sublet although a tenant must register the specific boat to be moored in the slip it is renting the tenant may change the registration to that of a different boat that then may be moored in the slip without entering into a new wharfage contract taxpayer represents that the fair_market_value of the personal_property that will be leased under or in connection with a lease of a boat slip will represent no more than percent of the fair_market_value of both the real and personal_property leased under or in connection with such lease marina will also have limited areas for storage that is not on the water these areas are leased under storage contracts described below storage contracts storage will include individual spaces within cages that are in locked rooms in a permanently affixed building on the shore the term of a storage contract will be monthly for a fixed amount no services will be provided in connection with these areas taxpayer represents that the fair_market_value of the personal_property that will be leased under or in connection with a lease of a storage space will represent no more than percent of the fair_market_value of both the real and personal_property leased under or in connection with such lease plr-136969-14 taxpayer will provide utilities to tenants of marina through utility hookups at each boat slip each boat slip at marina will have self-service utility hookups to connect a boat to sewage facilities electricity cable tv phone internet and water taxpayer will not impose a separate charge for tenants to use the utility hookups charges for the utilities will either be included in the monthly slip fee or billed directly to the tenant by the utility company taxpayer will contract with service providers to provide a dock master porters a courtesy officer and a vessel recovery specialist at marina the dock master will manage all aspects of marina such as leasing collecting rents enforcing rules serving late rent notices filing unlawful detainer actions advertising maintaining income receipts and other documentation and managing tenant relationships the porters will perform routine maintenance and janitorial activities for marina including the shower facilities and also will ensure that utility hookups at the boat slips are properly connected by the tenants the courtesy officer will regularly patrol marina the vessel recovery specialist will provide salvage services at marina taxpayer represents that each service provider will be either an independent_contractor within the meaning of sec_856 from whom taxpayer will not derive or receive any income ik or a taxable_reit_subsidiary of taxpayer within the meaning of sec_856 trs taxpayer represents that all of the services performed at marina will be usual and customary for marinas in the geographic market where marina will be located taxpayer further represents that any persons performing services at marina not previously described herein will be employees of an ik or trs additionally taxpayer represents that the utility_services rendered by taxpayer at marina are available to all tenants and do not constitute personal services rendered to any particular tenant law and analysis sec_856 provides that at least percent of a reit's gross_income must be derived from among other sources rents_from_real_property sec_856 provides that at least percent of a reit's gross_income must be derived from among other sources rents_from_real_property sec_856 provides that rents_from_real_property include subject_to exclusions provided in sec_856 a rents from interests_in_real_property b charges for services customarily furnished or rendered in connection with the rental of real_property whether or not such charges are separately_stated and c rent attributable to personal_property leased under or in connection with a lease of real_property but only if the rent attributable to the personal_property for the taxable_year does not exceed percent of the total rent for the taxable_year attributable to both the real and personal_property leased under or in connection with such lease plr-136969-14 sec_1_856-4 defines the term rents_from_real_property generally as the gross amounts received for_the_use_of or the right to use real_property of the reit sec_1_856-10 provides in part that the term real_property means land and improvements to land sec_1_856-10 provides that land includes among other things water and air space superjacent to land sec_1_856-10 provides that the term improvements to land means inherently permanent structures and their structural_components and sec_1_856-10 provides in part that the term inherently_permanent_structure means any permanently affixed building or other permanently affixed structure sec_1_856-10 provides examples that demonstrate the rules of sec_1_856-10 example which illustrates the definition of land as provided in sec_1_856-10 provides as follows water space superjacent to land reit b leases a marina from a governmental entity the marina is comprised of u-shaped boat slips and end ties the u-shaped boat slips are spaces on the water that are surrounded by a dock on three sides the end ties are spaces on the water at the end of a slip or on a long straight dock reit b rents the boat slips and end ties to boat owners the boat slips and end ties are water space superjacent to land that is land within the meaning of paragraph c of this section and therefore are real_property sec_1_856-4 provides that for purposes of sec_856 and the term rents_from_real_property includes charges for services customarily furnished or rendered in connection with the rental of real_property whether or not the charges are separately_stated services furnished to tenants of a particular building will be considered customary if in the geographic market in which the building is located tenants in buildings of a similar class are customarily provided with the service in particular geographic areas where it is customary to furnish electricity or other utilities to tenants in buildings of a particular class the submetering of those utilities to tenants in the buildings will be considered a customary service sec_856 provides that any impermissible_tenant_service_income is excluded from the definition of rents_from_real_property sec_856 defines impermissible_tenant_service_income to mean with respect to any real or personal_property any amount received or accrued directly or indirectly by the reit for services furnished or rendered by the reit to the tenants of such property or for managing or operating such property sec_856 provides certain exclusions from impermissible_tenant_service_income sec_856 provides that for purposes of sec_856 services furnished or rendered or management or operation provided through an independent_contractor from whom the reit does not derive or receive any income or through a trs of such reit shall not be treated as furnished rendered or provided by the reit sec_856 provides that any amount which would plr-136969-14 be excluded from unrelated_business_taxable_income under sec_512 if received by an organization described in sec_511 is not impermissible_tenant_service_income sec_512 provides in part that there shall be excluded from the computation of unrelated_business_taxable_income all rents_from_real_property and all rents from personal_property leased with such real_property if the rents attributable to such personal_property are an incidental amount of the total rents received or accrued under the lease determined at the time the personal_property is placed_in_service sec_1_512_b_-1 provides that payments for the use or occupancy of rooms and other space where services are also rendered to the occupant such as for the use or occupancy of rooms or other quarters in hotels boarding houses or apartment houses furnishing hotel services or in tourist camps or tourist homes motor courts or motels or for the use or occupancy of space in parking lots warehouses or storage garages do not constitute rent from real_property generally services are considered rendered to the occupant if they are primarily for his convenience and are other than those usually or customarily rendered in connection with the rental of rooms or other space for occupancy only the supplying of maid service for example constitutes such service whereas the furnishing of heat and light the cleaning of public entrances exits stairways and lobbies and the collection of trash are not considered as services rendered to the occupant ruling_request the rights to use a boat slip to moor a boat under a wharfage contract and to use a storage space under a storage contract are rights to use and occupy the space above the seabed or in buildings permanently affixed to the shore taxpayer represents that the fair_market_value of the personal_property that will be leased under or in connection with a lease of a boat slip or storage space will represent no more than percent of the fair_market_value of both the real and personal_property leased under or in connection with such lease taxpayer further represents that all of the services performed at marina will be usual and customary for marinas in the geographic market where marina will be located therefore the income received by taxpayer from its tenants for_the_use_of the boat slips and storage spaces constitute rents_from_real_property within the meaning of sec_856 ruling_request in determining whether a taxpayer has income that is impermissible_tenant_service_income only the income that is attributable to a provision of a service is analyzed although services may be provided in the shower facilities the shower plr-136969-14 facilities themselves are not services all tenants at no additional cost a space such as the shower facilities is not income from the provision of a service and is therefore not impermissible_tenant_service_income any services that are provided in or with respect to the shower facilities are analyzed as any other service provided to tenants income that is attributable to making available to taxpayer has represented that all of the services that will be performed at marina will be usual and customary for marinas in the geographic area where marina will be located taxpayer further represents that the provision of utilities to tenants of boat slips at marina are available to all boat slip tenants and do not constitute personal services rendered to any particular tenant the income from the provision of utilities is for purposes of determining whether the income is qualifying_income for reit qualification purposes income that would be excluded from unrelated_business_taxable_income under sec_512 if received by an organization described in sec_511 taxpayer represents that all other services that will be provided at marina will be provided through either an ik or a trs accordingly income from the services that will be provided at marina is not impermissible_tenant_service_income and therefore will not cause any portion of the rents received by taxpayer from the tenants of marina to fail to qualify as rents_from_real_property under sec_856 conclusion based on the facts submitted and representations made we rule that the rental income from the boat slips and storage spaces at marina constitutes rents_from_real_property within the meaning of sec_856 and the income from the services provided at marina is not impermissible_tenant_service_income and therefore will not cause any portion of the rents received by taxpayer from the tenants of marina to fail to qualify as rents_from_real_property under sec_856 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed or implied on whether taxpayer otherwise qualifies as a reit under subchapter_m part ii of chapter of the code furthermore the ruling herein related to whether income from services that will be performed by taxpayer at marina is impermissible_tenant_service_income is specifically limited to whether the income is qualifying_income for reit qualification purposes the definition of rents_from_real_property under sec_856 differs in scope and structure from the definition of rents_from_real_property under sec_512 which applies to exempt_organizations described in section plr-136969-14 a therefore an exempt_organization providing the same services may have unrelated_business_taxable_income because the income may not be excluded under sec_512 as rents_from_real_property this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely ______________________________ robert a martin senior technician reviewer branch office of associate chief_counsel financial institutions products enclosure a copy of this letter for sec_6110 purposes
